                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

           Dwight Powell,             )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )            3:21-cv-00064-MOC-DSC
                                      )
                  vs.                 )
                                      )
          Best Buy Co., Inc.,         )
            Defendant(s).             )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 23, 2021 Order.

                                               March 23, 2021




      Case 3:21-cv-00064-MOC-DSC Document 9 Filed 03/23/21 Page 1 of 1
